DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:   The prior art is silent regarding an analog front end channel driver circuit configured as recited in claims 1 & 14.  The closest prior art is Ho et al. (US PGPUB 2017/0115798 A1; “Ho” hereinafter) who discloses Touch Panel Display and Associated Driving Method.  Ho is listed on the IDS filed 24 Feb 2021.  At paragraph 23 and figure 4, Ho teaches and depicts touch driving circuit 410 including amplifier 402, and three nodes N1, N2 and Nout.  Node N1 is connected to a corresponding block of a common electrode (analogous to the claimed interface of the AFE channel driver circuit; node N1 would input the claimed first analog signal).  Node N2 serves as an input node of a driving signal (analogous to the claimed reference signal) and node Nout is for detecting a capacitance change on the block of the common electrode to generate a touch detection result (analogous to the claimed generated error signal).  Ho is silent, however, regarding at least a driver module coupled to a differential module and configured to generate a second analog signal based on the analog error signal and simultaneously to sense the first analog signal that is based on the second analog signal and an electrical characteristic of the interface of the AFE channel driver circuit as recited in independent claim 1.  Independent claim 14 is similarly situated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624